Citation Nr: 1627859	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-23 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.

When this case was before the Board in April 2014, it was remanded for additional development, which has been completed.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability was not present until more than one year after his discharge and is not etiologically related to service.

2.  The Veteran's bilateral hip disability was not present until more than one year after his discharge and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

2.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The Board first notes that the medical evidence of record includes diagnoses of bilateral knee degenerative joint disease and osteoarthritis, as well as bilateral hip osteoarthritis.  The question in this case is whether the Veteran's current bilateral knee and bilateral hip disabilities are etiologically related to his military service.

The Veteran's STRs are negative for evidence of any complaints or treatment of knee or hip conditions or injuries.  The report of the Veteran's January 1971 medical examination at discharge showed that his lower extremities and musculoskeletal system were found to be normal on clinical examination.  

The earliest evidence of record relating to the Veteran's knees are February 2004 Kansas City VA Medical Center (VAMC) treatment notes showing the Veteran reported bilateral knee pain and slight swelling which had begun three to four months prior.  X-rays were performed and showed mild degenerative arthritis of the right knee.  No abnormality of the left knee was found, but metallic foreign bodies in the left leg were noted.  May 2008 treatment notes show the Veteran reported with worsening knee pain.  When X-rays were again performed, bilateral knee degenerative joint disease was diagnosed.  Subsequent treatment notes show the Veteran underwent a total right knee replacement in July 2009.  In addition, following X-rays in April 2010, the Veteran was diagnosed with mild osteoarthritis in both hips.

Despite the absence of medical evidence showing an in-service injury or symptoms, the Veteran asserted in a December 2009 statement that he experienced hip and knee pain in service, but did not report it because he was young and assumed it would go away.  He further stated that while on leave in Malta in 1970, his left hip failed him and would not support his weight.  In a May 2010 statement, the Veteran asserted that the degeneration of his knees and hips was related to the damage done to them during service.  In an additional June 2010 statement, the Veteran asserted that while working to re-supply a ship during service, he experienced discomfort in his knees and hips, in addition to occasional soreness and stiffness upon waking.  Finally, in a September 2012 statement, the Veteran asserted that while carrying food supplies during service, he fell and injured his knee and hip.

The Board initially notes that the Veteran has claimed that he injured his knees and hips during service, and that they have been problematic ever since and resulted in his current bilateral knee degenerative joint disease and osteoarthritis, and bilateral hip osteoarthritis.  Thus, it appears that the Veteran is claiming he is entitled to presumptive service connection for chronic disabilities under 38 C.F.R. § 3.307 and 3.309, or that chronic disabilities were shown in service and have continued ever since.  However, as noted above, there is no evidence of any in-service injury or notation of symptoms related to the Veteran's knees or hips during active service or at the time of his separation.  The first indication of any symptoms related to the Veteran's knees or hips appear in February 2004, more than 30 years following his separation from service.  To the extent that the Veteran's lay statements indicate his belief that undocumented in-service symptoms have been chronic, and have progressed to cause his current diagnoses, the Board notes that these statements were made only subsequent to the Veteran's September 2009 filing for service connection, and are inconsistent with his separation examination and February 2004 report that his knee pain began three or four months prior.  Based on the foregoing, the Board finds no basis for a finding that the Veteran's current bilateral knee or bilateral hip disabilities were present in service or manifested within one year following his discharge.

However, the Veteran may still establish service connection on a direct basis by a showing that his disabilities are etiologically related to service.  In this regard, pursuant to the Board's April 2014 remand, the Veteran was afforded a VA examination in July 2014.  The examiner noted the Veteran had bilateral knee degenerative joint disease and osteoarthritis, as well as bilateral hip osteoarthritis.  She noted the Veteran's report of one of his knees giving out during service infrequently, and a fall and injury of his hip and knee on a ship.  The examiner also noted the Veteran had an old gunshot wound, prior to 2004, in his left leg, which is consistent with the previously mentioned metallic fragments in the left leg.  The examiner also noted the Veteran was a part-time truck driver, and had been driving off and on for about 7 years, which required him to drive 8 hours and be on his feet for 4 hours per day.  The examiner opined that it was less likely than not that the Veteran's bilateral knee or bilateral hip conditions were incurred in or caused by his active service.  The examiner explained that the Veteran's STRs showed no in-service knee or hip injury, and his induction and separation examination reports documented no reported problems, which she stated was consistent with the Veteran's lay statements that his in-service injuries did not cause any fractures.  The examiner further noted that the Veteran's right and left knees were diagnosed with degenerative joint disease in 2004 and 2008, respectively.  The examiner referenced medical literature which explained that osteoarthritis was also known as "wear-and-tear" arthritis, and that its risk factors included old age and high body weight.  She then stated that the Veteran's knee condition was caused by wear and tear and obesity.  The examiner also noted that the Veteran's bilateral hip osteoarthritis was first diagnosed in 2010, and she opined that his hip condition was secondary to the altered gait caused by his bilateral knee condition.  In this regard, the examiner cited medical research which explained that abnormalities in a weight-bearing joint, such as a knee, may disrupt an individual's normal gait and adversely affect other joints.

Upon a careful review of the foregoing, the Board has determined that the Veteran's claims must be denied.  In this regard, the Board again notes that there is no post-service medical evidence related to the Veteran's knees or hips until February 2004, more than 30 years after his discharge.  Such a long interval between separation and the earliest documentation a disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the record contains no competent medical evidence linking the Veteran's disabilities to service.  Instead, a VA examiner, following a review of the claims file, a physical examination, and an interview with the Veteran which directly addressed his reported in-service symptoms, concluded that neither his bilateral knee nor bilateral hip disabilities were related to his active service.

The only other evidence in the record concerning the etiology of the Veteran's knee and hip disorders are the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disabilities at issue in this case could have multiple possible causes and thus, fall outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372. 

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has found that a preponderance of the evidence weighs against the Veteran's claims.  As such, the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral hip disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


